UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7619


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEMETRIUS SPENCE, a/k/a Meat,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, Chief District Judge. (2:11-cr-00004-D-1; 2:15-cv-
00045-D)


Submitted: August 30, 2018                                  Decided: September 11, 2018


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius Spence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius Spence seeks to appeal the district court’s orders denying relief on his

28 U.S.C. § 2255 (2012) motion. The orders are not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Spence has not

made the requisite showing. Accordingly, we deny Spence’s motions to appoint counsel

and for a certificate of appealability and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2